The vital and controlling point in this case concerns the construction of section 3376 of the Code of 1907, which section has been hereinabove set out. The language of this section of the Code is so clear and unambiguous that it is not necessary to resort to refinement of construction to ascertain its meaning. A recording of the mortgage in compliance with the first paragraph of this section is constructive notice to the world of the existence of the mortgage lien. The only limitation upon the extent of this notice is the exception plainly expressed in the last part of the foregoing section of the Code. In case the property is removed to another county, the conveyance must again be recorded in that county within three months from such removal. The situs of this boat, under the facts of this case, at the time of its purchase by the defendant, was in Baldwin county, where it had not been for three months. Under the foregoing section of the Code, the mortgagee, in order to enjoy the benefits incident to recording his mortgage in the county of Clarke, was under no obligation to record it in Baldwin county.
The purpose of the statute is to permit property to be removed into a county and allow the mortgagee three months in which to record his mortgage thereon. The fact that same may not be recorded during said time in a county does not invalidate the mortgage. It only withdraws it from the protection of the statute as to notice; but, under the very provisions of the statute under consideration, the owner of the mortgage had three months in which to record his mortgage in Baldwin county. That right is given by statute, and is not conditioned upon the mortgage having been recorded in all other counties in the state in which the property has been.
The keeping by McCauley of his boat in the county of Mobile for five months was an entirely immaterial circumstance in this case. Moreover, the issue raised here has been definitely settled by the Supreme Court. Wilkinson v. King, 81 Ala. 156,8 So. 189.
The view that I take of the main contention in this cause renders a detailed consideration of the several assignments of error useless, and I am of the opinion that the lower court committed no error, and that the judgment should be affirmed.